Citation Nr: 1806161	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  His awards and decorations include the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent, each, for peripheral neuropathy of both lower extremities.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In May 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In July 2013, the Board expanded the appeal to include a claim for a TDIU due to the disabilities for which increased ratings are sought on appeal ( see Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2016 supplemental SOC) and returned the matters on appeal to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

As a final preliminary matter, the Board notes the issue of an increased rating for his PTSD has been raised  by the submission of the July 2017 medical letter.  As this matter has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Pertinent to the December 2009 date of receipt of the current claim for increase,   the collective medical and lay evidence indicates that the Veteran has experienced no more than mild peripheral neuropathy of the right lower extremity.

3.  Pertinent to the  December 2009 date of receipt of the current claim for increase,  the collective medical and lay evidence indicates that the Veteran has experienced no more than mild peripheral neuropathy of the left lower extremity.

4.  The schedular criteria are adequate to rate the Veteran's peripheral neuropathy of the right and left lower extremities at all pertinent points.

5.  As the Veteran's peripheral neuropathy of the right and left lower extremities are rated as 10 percent disabling, the percentage requirements for a schedular TDIU due to these disabilities  are not met, and the weight of the competent, probative  evidence indicates that these disabilities have not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.1124a, Diagnostic Code 8720, 8520 (2017).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.1124a, Diagnostic Code 8720, 8520.

3.  The criteria for a TDIU due to service-connected peripheral neuropathy of the right and left lower extremities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a pre-rating February 2011 letter VA notified the Veteran of the information and evidence needed for his increased rating claim.  Additionally, a May 2016 letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU, prior to adjudication of the issue in the September 2016 SSOC, pursuant to the Board's July 2013 remand. These letters also included notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and examination reports.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation of these no further examination in connection with any of these claims is necessary.  

With respect to the May 2011 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned identified the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claims were undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's July 2013 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the Veteran underwent VA examination in June 2016.  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the September 2016 SSOC.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Factual Background

Pertinent to the current claims, a December 2008 VA treatment record notes the Veteran had no weakness or loss of sensation in extremities and he experienced no falls. 

A September 2009 VA treatment record notes the Veteran reported that his feet burned constantly and this provoked intense itching and tingling.  He reported working at JC Penny and finds that he has to remove his shoes the second he leaves work.  They do not feel hot on the outside, but he feels an internal sensation.  There was no rash.  He had no weakness or loss of sensation in extremities and no falls.

An October 2009 VA treatment record reflects the Veteran reported right and left lower extremity sensation of needle feeling, as well as intense pruritus and warmth of his feet.  He stated that since these symptoms began one year ago and have become progressively worse in nature and ascends up to his legs bilaterally.  His symptoms are made worse by prolonged periods of walking and staying upright, which occurs when he is at work to a great extent.  When he comes home, he quickly sits down in his chair and the elevation of his feet and relaxation will effectively relieve these symptoms.  Because of these symptoms he has had to alter his lifestyle by working less because of these symptoms.  He does state that he uses alcohol frequently about every day he goes to a bar and drinks approximately six to eight glasses of whiskey.  He also states that starting about a year ago he notices that there is cramping in the back of his legs.  Symptom of cramping is present when he is walking, however, he does not necessarily endorse a history that walking specifically causes the cramping.  The itching is a major concern for him and he has in the past scratched his feet so much that he has actually broken skin and caused a slight amount of bleeding.  He denies any cold and cool or clammy feeling in his legs and instead states that they frequently feel warm as if he is wearing wool socks over his feet.

A neurological examination revealed a decrease to temperature, pin prick, and vibration in his lower extremities.  He had loss of pin prick and vibration up to his knee in both extremities bilaterally.  He also had a moderate amount of vibratory loss in his ankles and slight vibratory loss in his knees.  Deep tendon reflexes were  2/4 in the brachial radialis, patellar, and achilles.  Plantar responses were flexor in both feet.  The clinician notes a history of diet-controlled diabetes, alcohol use extensively, and several risk factors for vasculopathy including hypertension, the aforementioned diabetes, smoking history, and hyperlipidemia.  The examiner explained the cause of his sensory changes is likely multifactorial, as he does have diabetes although it seems to be under reasonably good control and explained, nonetheless, there is undoubtedly an aspect of diabetic neuropathy precipitating these sensory findings.  He also explained he does have a significant drinking history and it is possible that he may have an alcohol-induced neuropathy due to alcohol toxicity.  

The January 2010 VA examination report reflects the Veteran reported symptoms of achiness and burning from his superior midfoot and his toes after being on his feet for an hour and a half with itchiness.  He rated the pain at a 4-5 out of 10 and reached 7 out of 10 at the end of the day.  He reported working at JC Penney's as a sales person and he had to decrease his hours of work due to this pain.  He had been working four years and decreased it down to 2 days for only 6 hours, thus it has effected has occupation.  Prior to this, he worked in the steel mill for 20 years and then left the steel mill and ran his own business selling promotional items.  He reported that his feet became hot, so he had to change the type of shoes he wore and they flared up by the end of the day, so he would elevate his feet for about one to one and a half hour.  He does not have any functional or joint involvement as he is able step up to curbs or traverse stairs without tripping and perceives the pedals when he drives.  He does have trouble walking long distances, even activities such
as taking his grandchildren to the museum.  He is able to go shopping with his wife for short periods.  He denied any effects of the weather.  He also notices that his feet are erythemic at the end of the day and that the skin is hypersensitive. 

In review of the December 2009 neurology note that the physician believed that he has many risk factors for his symptoms and the Veteran's report that he drinks 6-8 drinks a day, the examiner indicated the Veteran was strongly encouraged to decrease this, as such pathology is effecting his feet.  

A February 2010 VA treatment record notes the Veteran's symptoms have basically remained unchanged in both lower extremities.  He still has pins-and-needles sensation in distal half of bilateral feet with occasional pruritus or burning sensation.  He reported that he cannot wear his shoes because of the burning sensation.  He denied having any problem in falling, did not notice any loss of sensation otherwise.  He also complained of having pain or essentially cramping in both feet after walking for a long time.  He takes gabapentin 100 mg twice a day regularly, however, his symptoms have not improved much.  Strength was 5/5 in deltoid, biceps, triceps, wrist extension hip flexion, quadriceps, and hamstrings.  Sensory exam demonstrated decreased pinprick on bilateral distal feet and decreased vibration sensation more on right as compared to left foot.  Deep tendon reflexes were 2/4 at knee and ankle.  His main etiology could be multifactorial with contribution of diabetes and alcohol intake, he drinks about 2 drinks every day sometimes hard liquor, sometimes wine or beer.  His symptoms did not improve much with current dose of gabapentin. 

A July 2010 VA treatment record reflects the Veteran presented to clinic with complaint of bilateral lower extremity edema for that past 2- 3weeks.  He noticed the edema after his gabapentin was increased by the neurologist.  Bilateral pedal pulses were palpable at that time.  When he removed his socks, edema was +2, pitting was greater in left lower extremity than right.  He complained of stumbling, although he had no significant weakness of the feet.  He complained of swelling in his feet and pain in his legs that increases after he has been on his feet for a while.  The day prior, he rode 7 miles on the Youghiogheny River without any problems.  He has cut back on alcohol use and has a history of alcohol use in the past.  He reported drinking a couple of beers a day.  Cranial nerves were intact, reflexes 2+ except 1 to 2+ left upper extremities.  He had stocking glove loss, thermal sensation pinprick, light touch, and vibration in the feet.  

A January 2011 VA treatment record notes that the Veteran continued on gabapentin 600 without systemic or neurotoxic side effects.  He stated this medication had completely relieved the tingling sensation that was previously on the right side of his face.  He also points to the ulnar distribution area of his left hand stating there was numbness and tingling there at one time that is gone now as well.  However, he does have burning pain in the 3rd, 4th, and 5th digits of his feet bilaterally, which worsened by wearing shoes.  He also complained of losing his balance quite a bit times, but he does not actually fall.  He stated he is having a rough time at work, which is at JC Penney's, where he is a salesman.  He advised that he often has to go into the back room and take off his shoes, as his feet hurt so badly.  His motor strength was 5/5 throughout.  His neuropathy symptoms were not well controlled and have been progressive.  Neurology recently doubled Neurontin dose, but this has had little effect.  He is not interested in taking additional pills as he can live with the discomfort at the moment. 

The report of a February 2011 electromyogram r(EMG) reveals that sensory and motor findings were normal except for borderline conduction velocity in the peroneal nerve.  In the bilateral tibial nerves, recording was made both at the abductor hallucis and abductor digiti quinti, and these were all within normal limits.  Left sural, left superficial peroneal sensory nerve was within normal limits.  In the bilateral plantar nerves medial and lateral branches, latencies were mildly prolonged with low amplitudes for all branches except for the left lateral plantar, which could not be obtained.  The bilateral tibial H-waves were symmetrically mildly prolonged, both sides.  There was no abnormal resting potential or insertional activity.  The impression following e EMG and nerve conduction studies of the lower extremities was no significant finding implicating L4-5 and 51 radiculopathy on either side.  It should be noted that the mildly prolonged bilateral tibial H-waves are by themselves nonspecific, but may be associated with S1 radiculopathy.  Abnormal conduction parameters were also noted in the bilateral plantar nerves, which in the backdrop of normal findings in all other nerves are suggestive of either focal neuropathies affecting only sensory branches, versus early signs of peripheral polyneuropathy. 

A March 2011 request for employment information reflects that the Veteran was employed from October 2008 to March 2011 at JC Penny's in sales support.  The employer indicated the Veteran resigned and notes the Veteran did not take time off or work due to his disability.  

In his May 2011 formal TDIU application, the Veteran indicated that he worked part time as a welder until May 2011.  He was previously self-employed and owned a graphics business from 1984 to 2007.  Prior to that, he was a welder from 1964 to 1984.  

In the May 2011 Board hearing, the Veteran reported symptoms of aching, burning, and numbness, usually at night about once a week.  He reported the numbness was worse in the left and he feels that three of the toes get completely numb, although he can feel them when squeezed hard and when walking. 

A July 2011 VA treatment record references  some early symptoms of neuropathy. The Veteran complained of some numbness and tingling isolated to his bilateral feet.  He denied any history of ulcerations in the past.  He denied any pain isolated to his bilateral feet.  Protective sensation was intact using the 5.07 Semmes-Weinstein monofilament to the dorsal and plantar aspects of his feet bilaterally. Light sensation was intact to his feet bilaterally.  Muscle strength was 5/5 for all compartments of the lower extremity.  There was no pain with active or passive range of motion to the ankle or subtalar joints bilaterally.  The assessment was early peripheral neuropathy.

In his November 2011 correspondence to his Senator, the Veteran asserted that he was unable to work due to his diabetes and neuropathy. 

In the report of a February 2012 VA examination scheduled in connection with  the Veteran's TDIU claim, the examiner indicated that-based on his medical history, peripheral neuropathy of the feet, as per neurology note, the cause of his symptoms are multifactorial including ETOH abuse, hyperlipidemia, smoking history and hypertension and that it is possible that he may have an alcohol-induced neuropathy due to alcohol toxicity. The diabetes was diagnosed in 2007 and was diet/exercise controlled, maintaining a normal AlC until 2011.  Symptoms of his feet were tingling and numbness of the 3rd 4th and 5th toe of the left and the toes of the right foot.  The examiner concluded that s presentation is inconsistent with DM neuropathy; thus, he  opined that it was not caused by or the result of diabetes, but most likely his ETOH abuse which was only curtailed in April of 2011.  

The Veteran reported that he quit his job due to his balance issues.  The Veteran also reported concerns about the neuropathy in his left foot and indicated that it impaired his ability to go up stepladders at work, because he was too shaky.  The examiner concluded that his neuropathy was caused by his alcohol use, which was only curtailed in April 2011.  The Veteran reported that he was self-employed in a promotional advertising business, after he lost his job at the steel mill after 19 years.  He reported that he felt that the advertising business was too much; because of his role as caretaker to his wife (his wife had been diagnosed with Parkinson's disease).  The Veteran also stated that,  5 to 6 years ago, he ended his business because of concerns for his wife's health and 3 to 4 years ago, he started to work part- time at JC Penney's because he needed the money to pay for medications for his wife.  The Veteran reported that he quit the job at JC Penney's in June of 2011 and that the primary reason he quit was because of his physical health problems, primarily the diabetes.  The veteran indicated that since he has been diagnosed with diabetes he has felt tired all the time and that because of the neuropathy in his left foot he could not go up stepladders at work because he was too shaky.  The Veteran also reported that symptoms of anxiety also impacted his work.  He reported that he noticed that he was more irritable that he had a great deal of anticipatory anxiety and that work was getting to be too much.  However, the Veteran indicated that he had had anxiety symptoms for many years and by the Veteran's report that those symptoms alone did not interfere enough with his functioning to lead to his discontinuing in his job.   

With regard to daily activities, the Veteran indicated there is always something to do.  He will either go shopping for groceries or run errands or he will babysit his grandchildren.  He also watches television and sports on TV, or will play on the computer or enjoys his stamp collection.  The Veteran described himself as "busy all day."  He also reported that a great deal of his time is spent caring for his wife and her medical problems.  

The Veteran reported that he is able to take care of all of his household chores and responsibilities independently and he adequately manages all of his activities of daily living independently.  He reported that his primary reasons for discontinuing with work were related to concerns about his health specifically his diagnosis of diabetes, his difficulty maintaining his blood sugar level, and feeling shaky on small stepladders as a result of neuropathy.  The examiner opined that there were no service-connected medical issues found that would prevent him from seeking gainful employment. 

An October 2012 VA treatment record notes the Veteran's report of new-onset pain in  his left foot.  He states it hurts when he gets out of bed in the morning. It has been present for a couple of weeks and he is having difficulty walking.  It is a sharp pain on the bottom of his left heel that shoots up into his ankle.  No edema was noted.  Sensation was intact to the entire dorsal and plantar aspect of both feet except diminished to digits 2-5 on the left.  He had some tenderness at the insertion of the plantar fascia on the plantar medial aspect of the calcaneal tuberosity of the left foot.  No pain upon side-to-side compression of the calcaneus.  There was negative Tinel's sign at the level of the tibial nerve.  The assessment was orally controlled type 2 diabetes with peripheral neuropathy and plantar fasciitis, left.

A January 2013 VA treatment record notes that the Veteran was dealing with his symptoms.  He stumbled in the mornings and had to be careful going up steps because he might trip, though he denied weakness and foot drop.  He claimed his feet are numb, but they are not painful and are simply annoying.  They are not uncomfortable and yet in the evening, he will have night cramps and has difficulty getting to sleep with a tendency to get up and move his legs around.  He was taking
Gabapentin 300 at night.  Reflexes trace upper extremity, 1+ at the knees, 0 ankle jerks, with down going toes.  The examiner noted loss of hair to mid-calf.  His vibration was absent to the ankles and he had stocking glove loss of pinprick, light touch, and thermal sensation.  He had normal strength, gait, but had some trouble with tandem.

A September 2013 VA treatment record indicates that the Veteran  was on gabapentin for subjective neuropathy.

A February 2014 VA treatment notes the Veteran had complaints of numbness in his feet, stumbling, and mild restless legs at night.  He reported he continues to have the numbness in his feet and denied any numbness on up his legs.  He also had pain on the lateral side of his left foot that often burns.  He is often awakened at night if his foot rubs the bed or covers in a certain way.  He currently takes gabapentin 600 mg without untoward side effects.  He continues to stumble if he is not careful, but he has not had any significant falls.  He also has worsening restlessness in his legs at night.  This begins when he first sits down to watch television at night, and then gets worse when he lies down to sleep.  His motor strength was grossly 5/5 throughout.  Overall, he reported he has been doing okay, but continues to have burning sensation in his feet bilaterally and received increased gabapentin dose, but he has not yet taken this increased dose, as he does not want more medication.  He reported intermittent cramping in his legs. The clinician indicated he believed it is most likely related to his diabetes.  He also explained that alcohol consumption, particularly in the amount that he is drinking, can also cause neuropathy, and encouraged him to cut back, or to quit entirely.  He further discussed with him the negative consequences of drinking significant amounts of alcohol including, potentially worsening his neuropathy.

A September 2014 VA treatment record notes the Veteran continued to complain of numbness in his feet and denied any numbness up his legs or involving his hands.  Previously, he reported constant tingling in three toes on the left foot, now feels discomfort in the ends of all toes over the past few months, described as a burning sensation.  The Veteran has decreased his exercise over the past several weeks-months and no longer walking because of toe discomfort that is worsened with prolonged standing or with activity.  He often experiences cramping in his calves bilaterally with certain movements or standing and occurring approximately 2-3x/week.  He stated discomfort is progressive over the course of the day, with relief provided after a shower and removing his shoes.  He denied weakness and foot drop.  He stated he has pain in his knees in addition to a burning sensation in his feet.  He also complained of muscle cramps in his calves and thighs.  He was diagnosed with diabetic neuropathy.  Motor strength was 5/5 at iliopsoas, hamstrings, quadriceps, tibialis anterior, gastrocnemius, and extensor halluces longus bilaterally, reflexes were 1+ patella, and 0 achilles bilaterally.  Mute plantar responses.  There was decreased temperature and pinprick bilaterally to mid-shin on left and to ankle on right and reduced vibration bilaterally.  Proprioception was intact.  He denies other neurological complaints including headache, diplopia, blurry vision, dysarthria, dysphagia, changes in gait, strength, and cognitive abilities.

November 2014 to May 2016 VA treatment records notes the Veteran had orally controlled type 2 diabetes with subjective neuropathy and that he gets some numbness in his toes.  No edema was noted.  Sensation was intact via the 10 gm monofilament to the entire dorsal and plantar aspect of both feet.

A September 2015 VA treatment record notes the Veteran reported that his left toes/foot paresthesias have almost completely resolved.  He reported that only on rare occasion he will have minimal tingling in his left lower extremity 3-5 digits, but reported it was not bothersome to him.  It is not associated with weakness or other focal neurological symptoms.  He indicated he only rarely, if ever, experiences the numbness and tingling in his left toes.  He has not developed any other focal neurological deficits.

In an April 2016 formal TDIU application, the Veteran asserted that he is unemployable due to his service-connected PTSD disability. 

A May 2016 VA treatment record noted sensation was intact via the 10 gm monofilament to the entire dorsal and plantar aspect of both feet.
A June 2016 VA examination reflects the Veteran reported that his left foot, and three of his toes on left foot always feel numb.  He reported slight burning discomfort on those specific toes with pressure of socks. He reported occasional stumbling on steps due to the left foot numbness.  He reported no falls and no altered gait on flat surfaces.  He denied using a cane or other supportive device.  
He reports no numbness, tingling, or pain in the right foot or leg.  Functionally, he reports no limitations due to the peripheral neuropathy.  He reported intermittent pain, paresthesias and/or dysesthesias, and mild numbness in left leg.  Muscle strength was 5/5 with no muscle atrophy noted.  Deep tendon reflexes were normal (2+).  He has diminished vibratory sense and temperature discrimination from
mid forefoot into all toes bilaterally and symmetrically.  The examiner noted musculocutaneous (superficial peroneal) nerve and anterior tibial (deep peroneal) nerves had incomplete paralysis to a mild degree.  

A November 2016 VA treatment record reflects the Veteran was waking up two weeks ago with posterior thigh pain radiating down his posterior knee.  He denied swelling, redness, ecchymosis, or trauma/injury.  He had similar pain in the past, but never radiated down his right knee.  He denied saddle anesthesia, bowel/bladder dysfunction, lower extremity weakness/numbness, or gait disturbance.  The clinician diagnosed acute right lumbosacral radiculopathy.  Radiculopathy pain in right S1-S2 distribution, exacerbated by coughing and sitting and stretching his right leg.  There was positive right straight raise leg test.  The impression was L5-S1 - possible bilateral pars defects, L4-5 - Diffuse disc bulge flattening right side of ventral thecal sac, and moderate bilateral neural foramina narrowing.  This produces mild to moderate impression on the exiting left L4 nerve root.

A July 2017 VA medical letter indicates that the Veteran is totally unemployable due to his service-connected PTSD. 

III. Analysis

A.  Higher Ratings for Peripheral Neuropathy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran claims that the symptoms related to his neuropathy of the right and left lower extremities associated with diabetes mellitus, type II, are more disabling than is reflected by the currently assigned 10 percent disability ratings.

At the outset, the Board notes the Veteran's neurological impairment of the right and left  lower extremities has been rated under Diagnostic Code 8720.  The Board notes that Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  However, the June 2016 VA examination report indicates the Veteran's peroneal musculocutaneous and anterior tibial nerves are affected. 38 C.F.R. § 4.124a.  Thus, DC 8520 (sciatic nerve), DC 8522 (musculocutaneous nerve-superficial peroneal) and DC 8523 (tibial) are for consideration.  The most appropriate DC appears to be 8520 based on the anatomical location of the Veteran's disability and the fact that the peroneal and tibial nerves are branches of the sciatic nerve.  Rating the superficial peroneal and deep peroneal nerve separately in addition to DC 8520 would amount to prohibited pyramiding.  Separate ratings are not warranted as such would constitute pyramiding given the commonality of symptoms.  38 C.F.R. § 4.14.  Further, evaluation under DC 8520 is most favorable to the Veteran, and therefore the Board will not disturb the RO's determination and the Veteran's disability will be evaluated under DC 8520.

A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.   

Historically, in a May 2007 rating decision, the RO granted service connection for peripheral neuropathy of the right and lower extremities associated with diabetes mellitus, type II, and assigned initial separate 10 percent ratings for right and left lower neuropathy, effective November 21, 2006.  On December 7, 2009, the Veteran filed a claim for increased rating for his service-connected peripheral neuropathy of the right and left lower extremities.

Considering the pertinent evidence of record in light of the applicable rating criteria and rating principles delineated above, the neurological symptoms described by the Veteran and the objective medical evidence of record collectively indicate a disability picture that is consistent with no more than mild incomplete paralysis of the Veteran's right and left lower extremity associated with diabetes mellitus, type II, warranting no more than the currently 10 percent disability ratings assigned for each lower extremity.  

The evidence of record documented pain and intermittent sensory deficits in the lower extremities.  Here, the September 2009 VA treatment records reflect the Veteran's report of internal burning sensation in his feet, however, there was no weakness or loss of sensation reported and a decrease in temperature, pin prick, and vibration in his lower extremities with a moderate amount of vibratory loss in his ankles and slight vibratory loss in his knees was noted.  In addition, in the January 2010 VA examination, the Veteran reported no functional or joint involvement, as he was able to step up to curbs, traverse stairs without tripping and perceived the pedal when driving.  The Veteran also denied having any problems in falling, did not notice any loss of sensation otherwise in a February 2010 VA treatment record.   Notably, the February 2011 EMG also indicates that the abnormal conduction parameters in the bilateral plantar nerves, which in the backdrop of normal findings in all other nerves are suggestive of either focal neuropathies affecting only sensory branches.  Moreover, the June 2016 VA examination also characterized the level of disability as mild, which are the criteria for a 10 rating under this code.  Reflexes have been found to be near-normal or normal with no findings of muscle atrophy or decreased strength.  The Veteran has continued to deny weakness, as reflected throughout the treatment records.  Further, although the Veteran reported that the numbness sometimes made him stumble, objective examinations conducted throughout the VA treatment records and in June 2016 found that sensation in the feet and toes were decreased, described as stocking glove loss.  Moreover, the January 2010 and the June 2016 VA examinations found sensation in the foot to are normal and a found light touch sensation to be normal.  Objective examination during the course of the appeal has therefore found sensation to be only intermittently decreased.

Although the January 2013 VA treatment record notes his vibration is absent to the ankles with 0 reflex in the ankle with noted loss of hair, it was also noted that he only experienced stocking glove loss of pinprick, light touch, and thermal sensation, and the Veteran had normal strength, gait, despite some trouble with tandem.  The Veteran also denied weakness and foot drop, and denied feeling pain.  The September 2013 VA treatment record also noted the Veteran experienced subjective neuropathy and only decreased sensation in subsequent VA treatment records, to include in September 2014 .  Subsequently, November 2014 to May 2016 VA treatment records notes the Veteran sensation was intact to the entire dorsal and plantar aspect of both feet, and the Veteran's reported experiencing only some numbness in his toes.  Finally, in a September 2015 VA treatment record, the Veteran reported that his symptoms have almost completely resolved and experienced only some numbness in his toes.  Thus, the single January 2013 treatment record is not sufficient to warrant a rating in excess of 10 percent.   The Board additionally points out that the February 2012 VA examiner opined that the Veteran's report of numbness in his feet and toes is inconsistent with the peripheral neuropathy associated with diabetes mellitus, and opined that it was rather induced by the Veteran's excessive alcohol intake.  As noted above, consistent with this finding, various other clinicians have indicated the Veteran's peripheral neuropathy was multifactorial due to other health issues, as well as the Veteran's excessive alcohol intake.  

Additionally, although the Veteran has asserted that he sometimes has balance issue due to being unable to feel his feet, the Board again notes that objective examination has found only intermittent decreased sensation and the Veteran has denied actually falling throughout the record.  Further, there is nothing in the clinical record to suggest that the Veteran frequently falls as a result of his bilateral peripheral neuropathy of the lower extremities.  A rating in excess of 10 percent is therefore not warranted for peripheral neuropathy of the lower bilateral extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board notes that the service-connected peripheral neuropathy of the bilateral legs is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent period. 

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the claim period has the Veteran's service-connected peripheral neuropathy of the bilateral legs reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's peripheral neuropathy of the bilateral lower extremities at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, such as paresthesia, muscle weakness and atrophy, and loss of sensation, reflex, and muscle control associated with the affected nerve distribution.  There are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule, and higher ratings are assignable for more significant impairment.  Notably, there is no evidence or argument that the schedular criteria are inadequate to rate the disability,  As the rating schedule  is adequate to evaluate this disability, he Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R § 3.321.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  The Veteran's peripheral neuropathy of each lower extremity is appropriately rated as a single disability and there is no additional impairment that has not been attributed to or considered in conjunction with a service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either  disability under consideration, and that the claim for increased rating must be denied.  In reaching the conclusion to deny the claim, the Board has considered the preponderance of the evidence, but finds that, for each disability, the preponderance of the evidence is against assignment of any higher rating at any pertinent point  38 U.S.C § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  TDIU

As previously mentioned, in the July 2013 Remand, based upon a statement made by the Veteran, the Board expanded the appeal to include the matter of entitlement to a TDIU due to service-connected peripheral neuropathy of the right and left lower extremities.  In a November 2011 correspondence, the Veteran indicated that his diabetes and associated peripheral neuropathy have worsened to the extent that he had to quit his job. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As this TDIU claim emanates from the Veteran's claim for a higher rating for peripheral neuropathy of the right and left lower extremities, the sole inquiry is whether these service-connected disabilities (without regard to any other service-connected disability) renders the Veteran unemployable.  See Rice, supra.

The Veteran's peripheral neuropathies of the right and left lower extremities have been each assigned a 10 percent rating during the entire period under consideration in this appeal.    Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the first line authority for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's peripheral neuropathy of the right and left lower extremities, alone, does not render him unemployable.

Here, the evidence as noted above reflects the Veteran's peripheral neuropathy of his right and left lower extremity was not the sole disability that prevented him from working.  Specifically, in the November 2011 correspondence to his Senator, the Veteran asserted that he was unable to work due to his diabetes and neuropathy.  Also, as indicated in the February 2012 VA examination, the Veteran again reported that he quit his job at JC Penny's because of his diabetes and inability to control his blood sugar, as well as his peripheral neuropathy.  In that regard, the Veteran has indicated that his peripheral neuropathy of the right and left lower extremities caused shakiness when using step ladders.  The Veteran also appeared to indicate his anxiety issues, as well as being primary caretaker of his wife also had an impact on his work.

Unquestionably, the Veteran experienced some impact due to his service-connected neurological impairment.  However, as noted throughout the records, as well as in the Veteran's statements, the Veteran's service-connected peripheral neuropathy did not solely prevent him from securing and maintaining substantially gainful employment.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, the weight of such evidence indicates that the functional effects of the Veteran's peripheral neuropathy of the right and left l lower extremities, alone, have  not rendered him unable to obtain or retain substantially gainful at any point pertinent to the claim.  Rather, the evidence, to include the Veteran's own statements, indicate that the Veteran experienced difficulty at his previous job due to multiple factors, to include  other service-connected disabilities that are not currently on consideration.,  

Notably, the Veteran has not asserted t unemployable due solely to his peripheral neuropathy of the right and left  lower extremities at any point pertinent., and there is  otherwise no suggestion that the Veteran has been unable to obtain or maintain gainful employment due to his peripheral neuropathy. In connection, the Board again notes the Veteran has filed a formal claim for a TDIU in 2016 indicating that his service-connected PTSD is the sole cause of his unemployability.  Although, the Veteran has reported difficulty using stair ladders due to his peripheral neuropathy at his previous job, the Board finds that this and any resulting functional impairment from the Veteran's peripheral neuropathy of the lower extremities has not been shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities has not rendered him unemployable during the relevant time period.

Finally, the Board notes that, in addition to the medical and other objective evidence discussed above, the lay assertions of record also have been considered.  However, to whatever extent the Veteran and/or his representative have asserted the Veteran's unemployability due solely to service-connected peripheral neuropathy of the bilateral lower extremities, the Board emphasizes that neither is shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the procedures for referring this matter for extra-schedular consideration are not invoked, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A TDIU due to peripheral neuropathy of the right and left lower extremities is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


